DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 25 October 2021 have been fully considered.
The amendments address the outstanding rejection under section 112, and the rejection is therefore withdrawn.
Applicant argues that Lin does not teach per-user per-attribute weights.  Examiner agrees.  New grounds of rejection are presented below.
Rejections under section 101 are provided.

Claim Objections
Claim 11 is objected to for the following minor informalities:
“compare” on line 6 should read “comparing”.
“deselecting” on line 8 should read “deselect”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 10, and 16 recite identifying a plurality of content items associated with a user, wherein each content item in the plurality of content items comprises a set of attribute ratings corresponding to a set of attributes; determining a set of user-specific weights comprising a user-specific weight for each attribute in the set of attributes by correlating user content item interactions with attributes from the set of attributes; generating a score for each content item of the plurality of content items by applying the set of user-specific weights to corresponding attribute ratings of each content item of the plurality of content items; selecting a first content item from the plurality of content items based on a first score generated for the first content item; and a message corresponding to the first content item.
The limitation of “identifying a plurality of content items associated with a user, wherein each content item in the plurality of content items comprises a set of attribute ratings corresponding to a set of attributes,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person looking at pictures and judging how much each picture expresses the idea of “blueness” or “sunshine” or “people” on a scale from 1 to 10.
The limitation of “determining a set of user-specific weights comprising a user-specific weight for each attribute in the set of attributes by correlating user content item interactions with attributes from the set of attributes,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the 
The limitation of “generating a score for each content item of the plurality of content items by applying the set of user-specific weights to corresponding attribute ratings of each content item of the plurality of content items,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person manually calculating the score.
The limitation of “selecting a first content item from the plurality of content items based on a first score generated for the first content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this claim encompasses a person looking at the generated scores and choosing the highest.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The limitation of “a message corresponding to the first content item” – prompting users to re-engage with photos (Specification [0006]) – is a form of advertising.

Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element aside from generic computer components – providing the message to a client device associated with the user.  Providing a message is recited at a high-level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of providing the message to a client device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Claim 2 recites identifying an attribute from the set of attributes corresponding to one or more detected actions of co-users associated with the user.
The limitation of “identifying an attribute from the set of attributes corresponding to one or more detected actions of co-users associated with the user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.

Claim 3 recites generating the score for each content item of the plurality of content items based on a weighted average between user-specific weights in the set of user-specific weights and corresponding attribute ratings of each content item.
The limitation of “generating the score for each content item of the plurality of content items based on a weighted average between user-specific weights in the set of user-specific weights and corresponding attribute ratings of each content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person calculating an average.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.

Claim 4 recites the message corresponding to the first content item comprises the first content item or a link to a storage location for the first content item within a content management system.


Claim 5 recites determining a user response to the message corresponding to the first content item; based on a user response type of the user response to the message corresponding to the first content item and attributes of the first content item, modifying the set of user-specific weights to generate an updated set of user-specific weights; and generating an updated score for each content item of the plurality of content items based on the updated set of user-specific weights
The limitation of “determining a user response to the message corresponding to the first content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person looking at gathered data.
The limitation of “based on a user response type of the user response to the message corresponding to the first content item and attributes of the first content item, modifying the set of user-specific weights to generate an updated set of user-specific weights,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “modifying” in the context of this claim encompasses a person adjusting figures using pencil and paper.
The limitation of “generating an updated score for each content item of the plurality of content items based on the updated set of user-specific weights,” as drafted, is a process that, under its 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.

Claim 6 recites utilizing a machine-learning algorithm to determine a set of user-specific weights comprising a user-specific weight for each attribute in the set of attributes by correlating user content item interactions with attributes from the set of attributes.
This additional element does not integrate the judicial exception into a practical application.  A generic process of machine learning is invoked merely as a tool to perform a judicial exception.  There are no technical details regarding the operation of the machine learning algorithm.  As the machine learning algorithm is recited at a high level of generality, it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a machine learning algorithm amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions 


Claim 7 recites training the machine-learning algorithm to determine user-specific weights for attributes based on correlating positive and negative user content item interactions with attributes having high attribute ratings.
This additional element does not integrate the judicial exception into a practical application.  A generic process of training is invoked merely as a tool to perform a judicial exception.  There are no technical details regarding the training of the machine learning algorithm.  As the training is recited at a high level of generality, it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of training a machine learning algorithm amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Claim 8 recites selecting a second content item from the plurality of content items based on an updated second score generated for the second content item resulting from the user response to the message corresponding to the first content item.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.

Claim 9 recites providing the message corresponding to the first content item to the client device based on determining that an inactivity threshold has been triggered.
The limitation of “determining that an inactivity threshold has been triggered,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person forming a judgment.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.


The limitation of “selecting the first content item and a second content item from the plurality of content items based on first and second scores generated for the first and second content items,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this claim encompasses a person judging that one score is higher than another.
The limitation of “determining that the first content item is similar to the second content item by comparing attribute ratings of the first and second content items,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in the context of this claim encompasses a person writing the two sets of attribute ratings down next to each other.
The limitation of “deselecting the second content item based on the similarity determination,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “deselecting” in the context of this claim encompasses a person crossing an item off a list using pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the 

Claim 12 recites deselecting the second content item based on the first score for the first content item being greater than the second score for the second content item.
The limitation of “deselecting the second content item based on the first score for the first content item being greater than the second score for the second content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “deselecting” in the context of this claim encompasses a person forming a judgment that one score is higher than another and crossing an item off a list using pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.

Claim 13 recites determining a positive user response to the message comprising the first content item; identifying attributes of the first content item that have high attribute ratings; and based on the positive user response to the message and the attributes of the first content item having the high attribute ratings, increase weights corresponding to the attributes having the high attribute ratings within the set of user-specific weights to generate an updated set of user-specific weights.
The limitation of “determining a positive user response to the message comprising the first content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers 
The limitation of “identifying attributes of the first content item that have high attribute ratings,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person looking at attribute ratings and forming a judgment as to which are high.
The limitation of “based on the positive user response to the message and the attributes of the first content item having the high attribute ratings, increase weights corresponding to the attributes having the high attribute ratings within the set of user-specific weights to generate an updated set of user-specific weights,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “increase” in the context of this claim encompasses a person performing a calculation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.


This additional element does not integrate the judicial exception into a practical application.  A generic process of machine learning is invoked merely as a tool to perform a judicial exception.  There are no technical details regarding the operation of the machine learning algorithm.  As the machine learning algorithm is recited at a high level of generality, it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a machine learning algorithm amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Claim 15 recites generating an updated score for each of the plurality of content items based on the updated set of user-specific weights.
The limitation of “generating an updated score for each of the plurality of content items based on the updated set of user-specific weights,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.

Claim 17 recites generating attribute ratings comprising numerical values for each attribute of each content item in the plurality of content items
The limitation of “generating attribute ratings comprising numerical values for each attribute of each content item in the plurality of content items,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person forming a judgment and writing it down using pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.

Claim 18 recites providing the message corresponding to the first content item to the client device via a text message, an email message, or a push notification.
This additional element does not integrate the judicial exception into a practical application.  For example, the recitation of text messages limits the providing to cellular telephones, as opposed to any 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of providing the message via a text message, an email message, or a push notification amounts to no more than a field of use limitation.  Field of use limitations cannot provide an inventive concept.  
The claim is not patent eligible.

Claim 19 recites determining a negative user response to the message corresponding to the first content item; identifying attributes of the first content item that have high attribute ratings; and based on the negative user response to the message and the attributes of the first content item having the high attribute ratings, decreasing weights corresponding to the attributes having the high attribute ratings within the set of user-specific weights to generate an updated set of user-specific weights.
The limitation of “determining a negative user response to the message comprising the first content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person looking at gathered data and forming a judgment that the data represents a positive response.
The limitation of “identifying attributes of the first content item that have high attribute ratings,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance 
The limitation of “based on the positive user response to the message and the attributes of the first content item having the high attribute ratings, increase weights corresponding to the attributes having the high attribute ratings within the set of user-specific weights to generate an updated set of user-specific weights,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “decrease” in the context of this claim encompasses a person performing a calculation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.

Claim 20 recites generating an updated score for each of the plurality of content items based on the updated set of user-specific weights; and selecting a second content item from the plurality of content items, based on an updated second score generated for the second content item according to the updated set of user-specific weights.
The limitation of “generating an updated score for each content item of the plurality of content items based on the updated set of user-specific weights,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from 
The limitation of “selecting a second content item from the plurality of content items based on an updated second score generated for the second content item resulting from the user response to the message corresponding to the first content item,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this claim encompasses a person forming a judgment that one score is higher than another.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  There are no additional elements recited, and so the claim is directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10 and 16-17 is/are rejected under 35 U.S.C. 103 as being obvious over Lin et al., US 2003/0084065 A1 (hereinafter “Lin”), in view of Su, US 9,230,212 B2 (hereinafter “Su”).

As per claims 1, 10, and 16, Lin teaches:
identifying a plurality of content items associated with a user, wherein each content item in the plurality of content items comprises a set of attribute ratings corresponding to a set of attributes (Lin [0017]-[0018]), where the images are content items, where the number for each attribute is an attribute rating;
generating a score for each content item of the plurality of content items (Lin [0021], “In step 120, a weighted quality metric is used to assign to each image the quality number as a function of an image analysis heuristic. According to exemplary embodiments, the weighted quality metric can be any value, parameter, feature or characteristic that is a measure of the quality of an image from the perspective of the user.”), where the quality number is the score;
selecting a first content item from the plurality of content items based on a first score generated for the first content item (Lin [0025]), where a representative image is the first content item; and
providing a message corresponding to the first content item to a client device associated with the user (Lin [0033]), where presenting the representative image is the message.

Lin, however, does not teach:
determining a set of user-specific weights comprising a user-specific weight for each attribute in the set of attributes by correlating user content item interactions with attributes from the set of attributes; or
generating a score for each content item of the plurality of content items by applying the set of user-specific weights to corresponding attribute ratings of each content item of the plurality of content items.



It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Su with those of Lin to use the scoring method of Su in the scoring of Lin in order to better select content items that are of interest to the user, as this is “any value, parameter, feature or characteristic that is a measure of the quality of an image from the perspective of the user” (Lin [0021]).

As per claim 2, the rejection of claim 1 is incorporated, but Lin does not teach:
identifying an attribute from the set of attributes corresponding to one or more detected actions of co-users associated with the user.

The analogous and compatible art of Su, however, teaches using actions of similar users – co-users associated with the user – as input to generate weights (Su 8:13-36).



As per claim 3, the rejection of claim 1 is incorporated, but Lin does not teach:
generating the score for each content item of the plurality of content items based on a weighted average between user-specific weights in the set of user-specific weights and corresponding attribute ratings of each content item.

The analogous and compatible art of Su, however, teaches using a weighted average to generate a score (Su 15:41-51), where the bookkeeping tables are used to store data regarding attributes (Su 15:27-28).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Su with those of Lin to use actions of similar users as in Su to generate weights using weighted averages in order to provide better recommendations for the message.

As per claim 4, the rejection of claim 1 is incorporated, and Lin further teaches:
wherein the message corresponding to the first content item comprises the first content item or a link to a storage location for the first content item within a content management system (Lin [0034]), where the representative image is displayed such that the display is a link to the representative image.

As per claim 17, the rejection of claim 16 is incorporated, and Lin further teaches:
generating attribute ratings comprising numerical values for each attribute of each content item in the plurality of content items (Lin [0017]-[0018]), where the images are content items, where the number for each attribute is an attribute rating.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being obvious over Lin et al., US 2003/0084065 A1 (hereinafter “Lin”), in view of Su, US 9,230,212 B2 (hereinafter “Su”), and further in view of Lium et al., US 2002/0078016 A1 (hereinafter “Lium”).

As per claim 18, the rejection of claim 16 is incorporated, but Lin does not teach:
providing the message corresponding to the first content item to the client device via a text message, an email message, or a push notification.

The analogous and compatible art of Lium, however, teaches a search agent that sends an email of search results on a periodic basis (Lium [0060]).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Lium with those of Lin to send an email as in Lium with search results for representative images for various time periods as in Lin (Lin [0008], [0038]) in order to allow the user to receive results tailored to their interests as they develop over time.

Allowable Subject Matter
With respect to claims 5-8, 13-15, and 19-20 the prior art does not teach adjusting the attribute weights corresponding to the user based on a response type.  

With respect to claims 11-12, the prior art does not teach deselecting a second content item based on a comparison of attribute ratings between the second content item and a first content item as indicating that the content items are similar.
Allowability is not indicated due to the patentable subject matter rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159